SMITH, Justice:
Ernest Lee Wilson was indicted, tried and convicted in the Circuit Court of Quit-man County for the murder of Luther Wadley. He was sentenced to life imprisonment in the penitentiary. He appeals from that conviction and sentence.
At the time of the homicide both Wilson and Wadley were serving sentences in the penitentiary, where Wadley had become a “trusty.”
A short time previously, Wadley had reported Wilson for breach of regulations, and, as a result, Wilson had been deprived of certain privileges.
There was ample evidence to support the following version of the homicide. Both Wilson and Wadley were in a sort of dormitory, in which, in addition to beds, there was situated a barber’s chair. At the time of the attack by Wilson on Wadley, the latter was in the chair, covered with the usual cloth, and was having his hair cut. Wilson got up from his bed and moved toward the door of the latrine. His path led by the chair where Wadley was having his hair cut. When he reached the chair Wilson stabbed Wadley several times with a knife, as a result of which Wadley died. Wadley was unarmed at the time.
Wilson contended that Wadley had threatened him, and had caught his arm and cursed him as he passed the barber’s chair, and that he, Wilson, had acted in self-defense. Wilson’s contentions were irreconcilably at variance with the account of what happened as testified to by others present. The resolution of factual issues was, of course, for the jury.
Wilson assigns as error, and as a ground for reversal, the admission into evidence of a knife as the knife used by him in killing Wadley. There was no dispute that Wilson had killed Wadley with a knife but Wilson now contends that the knife placed into evidence was not sufficiently identified.
We find no merit in this contention, particularly when considered in connection with Wilson’s own testimony with respect to it. Wilson testified:
Q. . This is your knife that has been introduced into evidence, isn’t it? You saw the knife—
A. From a distance.
Q. This is the knife; this is your knife?
*699A. ... I have one identical, almost similar to it.
Q. Well, the one that you used that day to stab Luther Wadley with is this knife or one identical or very similar to it, isn’t it?
A. Yes, sir.
Nor was it error to allow evidence of the previous difficulty between Wilson and Wadley for the purpose of showing motive and malice.
Other matters assigned as error have been examined and carefully considered and are without merit.
The conviction is supported by the evidence and must be affirmed.
Affirmed.
GILLESPIE, C. J., and PATTERSON, INZER and ROBERTSON, JJ., concur.